Advisory Opinion. Per Curiam: Pursuant to your request for an advisory opinion, based upon the attached statement of facts submitted by you in the matter of the claim of Paul T. 0 ’Daniel, we beg to submit our conclusions herewith. Based upon the foregoing statement of facts submitted by you, we are of the opinion that the claimant is entitled to receive compensation under the terms and provisions of the Workmen’s Compensation Act for the injuries sustained by him as shown by said statement; and that the amount of compensation to which he is entitled for his present disability under the facts set forth in such statement is in excess of the amount which the claimant has agreed to accept in full settlement, to wit, One Thousand Dollars ($1,000). If the claimant is represented by competent legal counsel, and has been fully advised as to his rights in the matter, and is willing to enter into a settlement contract providing for a lump sum settlement of One Thousand Dollars ($1,000.00), we are of the opinion that it is to your advantage to accept his proposition, and enter into a proper settlement contract with him regarding the matter. We are further of the opinion that any settlement made by you in the matter should be subject to the following conditions, to wit: 1. The settlement contract should include a waiver of the right to review the same by the Industrial Commission or by this court upon the petition of either party thereto as provided by Paragraph H, Section 19 of the Workmen’s Compensation Act. 2. The case of said Paul T. O’Daniel against the State of Illinois, No. 2637, now pending in this court, be dismissed. 3. That payment of the agreed amount be made by the Illinois Emergency Belief Commission out of any funds held by .it for the payment of such claims. Supplementary Statement op Facts. An award of One Thousand Dollars ($1,000.00) was sanctioned by the Court of Claims in the above entitled cause on the 8th day of December, 1936, but it has since come to the attention of the Illinois Emergency Belief Commission that one of the claimant’s doctors was not paid by the Adams County Emergency Belief Committee for his services, and the Illinois Emergency Belief Commission is now asking that the court sanction payment of this bill. Dr. F. T. Brenner, Illinois State Bank Building, Quincy, Illinois, claims that the Adams County Emergency Belief Committee asked him to attend Paul T. 0 ’Daniel after he sustained his injuries while working for the Adams County Emergency Belief Committee. Claimant was treated for six months after his accident. A bill for Seventy-five Dollars ($75.00) has been rendered to the Illinois Emergency Belief Commission by Dr. F. T. Brenner for his services. Said bill has been examined and found to be reasonable for the services rendered. (See Exhibit IV.) Supplemental Advisory Opinion. Per Curiam: Pursuant to your request for an advisory opinion in the matter of the claim of Dr. F. T. Brenner against the Illinois Emergency Belief Commission, we beg to submit the following opinion: On December 8th, 1936, we rendered an advisory opinion in the matter of the claim of Paul T. O’Daniel against the Illinois Emergency Belief Commission. The claim of Dr. F. T. Brenner is for medical and surgical services rendered to said Paul T. 0 ’Daniel in connection with the injuries involved in his aforementioned claim. In our opinion of December 8th, 1936, we concluded that a settlement of the claim of Mr. 0 ’Daniel would be justified under certain conditions set forth in such opinion. We take it for granted that such conditions have been complied with. Based upon that assumption, and the statement of facts submitted by you in connection with the O’Daniel claim,* as well as the statement of facts submitted by you in the present claim, we are of the opinion that the Illinois Emergency Belief Commission is liable for the amount of Dr. Brenner’s claim, and that payment thereof should be made by the Illinois Emergency Belief Commission out of any funds held by it for the payment, of such claims.